                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

WILLIAM K. OYADOMARI,                  )   CIVIL NO. 19-00656 JAO-KJM
                                       )
             Plaintiff,                )   ORDER DISMISSING ACTION
                                       )
      vs.                              )
                                       )
SUTHERLAND-CHOY, et al.,               )
                                       )
             Defendants.               )
                                       )
                                       )

                          ORDER DISMISSING ACTION

      On January 6, 2020, the Court dismissed without prejudice self-represented

Plaintiff William K. Oyadomari’s (“Plaintiff[’s]”) Complaint, ECF No. 1, against

Defendant “Sutherland-Choy” and the “Honolulu Police” for failure to state a

claim. ECF No. 5 (“January 6 Order” or “Order”). The January 6 Order was

served that day, by mail, to the address Plaintiff provided: 95-597 Wailoa Loop,

Mililani, HI 96789. The Court granted Plaintiff leave to amend the Complaint by

January 27, 2020 to cure the deficiencies identified in the Order, and warned

Plaintiff that “[f]ailure to [file an amended complaint by January 27, 2020] will

result in AUTOMATIC DISMISSAL of this action.” Id. at 7. As of January 31,

2020, Plaintiff did not file an Amended Complaint.
      Courts have the “authority . . . to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute” in order to “prevent undue delays in the

disposition of pending cases and to avoid congestion in the calendars of the District

Courts.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962) (footnote

omitted); see also, e.g., id. at 630–31 (explaining that the purpose of Federal Rule

of Civil Procedure 41(b) underscored courts’ “‘inherent power’ . . . to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases”

(footnote omitted)); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

683, 689 (9th Cir. 2005) (“[C]ourts may dismiss under Rule 41(b) sua sponte [in]

certain circumstances.” (citations omitted)). Unless a court’s order for dismissal

otherwise specifies, a dismissal under this rule operates as an adjudication upon the

merits. See Fed. R. Civ. P. 41(b).

      Specifically, the Court has discretion to dismiss a plaintiff’s action for

failure to comply with an order requiring him to file an amended pleading within a

specified time period. See Pagtalunan v. Galaza, 291 F.3d 639, 640–41 (9th Cir.

2002). Before dismissing an action for failure to prosecute, the Court must weigh:

“(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the

availability of less drastic alternatives; and (5) the public policy favoring

disposition of cases on their merits.” Id. at 642 (citing Ferdik v. Bonzelet, 963 F.2d


                                           2
1258, 1260-61 (9th Cir. 1992)). Although the Court recognizes that Plaintiff is

self-represented, he is not exempt from complying with all applicable rules. See

Local Rule 81.1(a) (“Pro se litigants shall abide by all local, federal, and other

applicable rules and/or statutes.”).

      Upon careful consideration of these factors, the Court concludes that

dismissal is warranted. The Court’s January 6 Order was clear. The Court denied

without prejudice Plaintiff’s Application to Proceed in District Court without

Prepaying Fees or Costs (“Application”) because Plaintiff did not fully complete

the Application:

             [I]t is unclear to the Court how Plaintiff earns “[r]ent payments,
             interest, or dividends” when he does not own anything of value
             nor have any money in a checking or savings account. The Court
             is therefore unable to ascertain whether Plaintiff is a pauper and
             cannot afford to prepay the costs of initiating this action.

ECF No. 5 at 3. Further, the Court dismissed without prejudice Plaintiff’s

Complaint for failing to state a claim on which relief may be granted upon liberally

construing the Complaint and carefully screening it pursuant to 28 U.S.C. §

1915(e)(2)(B). Although it appeared that Plaintiff asserted “some kind of violation

of medical privacy laws,” Plaintiff failed to identify “what specific law was

violated, and how and when it was violated,” and “why the Court may exercise

jurisdiction over it.” Id. at 4–5. Additionally, the Court explained that although

Plaintiff appeared to assert a 42 U.S.C. § 1983 claim for an unlawful search against


                                           3
the Honolulu Police Department, the proper municipal defendant was actually the

City and County of Honolulu, and in any event, Plaintiff needed to provide more

specific allegations. See id. at 5–6 (citing Fed. R. Civ. P. 8(a)(2), (d)(1)). After

highlighting the Complaint’s deficiencies, the Court concluded:

                    Based on the foregoing, the Court concludes that Plaintiff
              has failed to state a claim on which relief may be granted, and
              the Complaint is therefore DISMISSED WITHOUT
              PREJUDICE. Together with payment of the civil filing fee or an
              amended and completed Application to Proceed in District Court
              without Prepaying Fees or Costs, Plaintiff may file an amended
              complaint naming the correct defendants and addressing the
              foregoing deficiencies no later than January 27, 2020. Failure
              to do so will result in an AUTOMATIC DISMISSAL of this
              action.

ECF No. 5 at 7.

       Given these circumstances and for the following reasons, the Court finds

that the Pagtalunan factors support dismissal.

       As to the first and second factors, Plaintiff’s failure to comply with the

Court’s Order hinders the Court’s ability to move this case forward and indicates

that he does not intend to litigate this action diligently. See Yourish v. Cal.

Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in expeditious

resolution of litigation always favors dismissal.”); Sokolsky v. Meeks, 789 F. App’x

63, 64 (9th Cir. 2019) (quoting id.). Further, the Court notes that excluding this

civil action, it appears Plaintiff has filed in this district at least two other cases in

2019, two cases in 2017, and nine cases in 2016. In most of these cases, Plaintiff
                                             4
was given the opportunity to amend his initially filed complaints, yet he failed to

do so. “It is incumbent upon the Court to manage its docket without being subject

to routine noncompliance of litigants such as [Plaintiff].” Pagtalunan, 291 F.3d at

642 (citation omitted).

      Third, Defendants have not yet been served, and therefore will not be

prejudiced by dismissal. In any event, the risk of prejudice to a defendant is

related to a plaintiff’s reason for failure to prosecute an action. See Yourish, 191

F.3d at 991–92 (“Whether prejudice is sufficient to support an order of dismissal is

in part judged with reference to the strength of the plaintiff’s excuse for the

default.” (quoting Malone v. U.S. Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987)

(alterations omitted))). Here, Plaintiff offers no excuse or explanation for his

failure to file a First Amended Complaint as he has not responded to the Court’s

Order.

      Fourth, there are currently no less drastic alternatives available. The Court

attempted to avoid outright dismissal of this action by granting Plaintiff the

opportunity to amend his allegations and providing specific guidance on how to do

so. See Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (“The district

court need not exhaust every sanction short of dismissal before finally dismissing a

case, but must explore possible and meaningful alternatives.” (citation omitted)).

This case cannot proceed without an operative pleading. Thus, alternatives to


                                           5
dismissal are not appropriate here given Plaintiff’s voluntary failure to comply

with the Court’s Order.

      Although public policy favoring the disposition of cases on their merits

ordinarily weighs against dismissal, considering the totality of the circumstances

and because all of the preceding factors favor dismissal, this factor is outweighed.

      Accordingly, this action is DISMISSED. The Clerk of Court is DIRECTED

to close the case.

      IT IS SO ORDERED.

      Dated: Honolulu, Hawaiʻi, January 31, 2020.




CV 19-00656 JAO-KJM; Oyadomari v. Sutherland-Choy, et al.; ORDER
DISMISSING ACTION
                                          6
